J-S74004-19
J-S74005-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALSHIEM THOMPSON                           :
                                               :
                       Appellant               :   No. 1156 EDA 2019

              Appeal from the PCRA Order Entered March 22, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): Cp-51-CR-0011042-2007



    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALSHIEM THOMPSON                           :
                                               :
                       Appellant               :   No. 1157 EDA 2019

              Appeal from the PCRA Order Entered March 22, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0007558-2007


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED FEBRUARY 06, 2020

        Appellant, Alshiem Thompson, appeals from the post-conviction court’s

March 22, 2019 order denying his petition filed under the Post Conviction


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S74004-19
J-S74005-19


Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, in his two separate cases that

were consolidated below.1 We affirm.

       The PCRA court summarized the pertinent facts and procedural history

of Appellant’s case, as follows:

             On January 15, 2009, at docket number CP-51-CR-
       0007558-2007, following a non-jury trial before the Honorable
       Linda A. Carpenter of this [c]ourt, [Appellant] was convicted of
       one count of … possessing a controlled substance (35 P.S. § 780-
       113(a)(16)). On April 9, 2009, Judge Carpenter imposed a
       sentence of three to eighteen months[’] incarceration, to be
       followed by eighteen months of reporting probation. However, on
       March 12, 2012, following a violation of parole or probation
       (“VOP”) proceeding, Judge Carpenter revoked [Appellant’s]
       probation and resentenced [him] to time served to twenty-three
       months[’] incarceration.

             On April 28, 2009, at docket number CP-51-CR-0011042-
       2007, [Appellant] pled guilty, before the Honorable Rayford A.
       Means of this [c]ourt, to one count of possession with intent to
       deliver a controlled substance (35 P.S. § 780-113(a)(30)). On
       that date, Judge Means imposed the negotiated sentence of nine
       to twenty-three months[’] incarceration, to be followed by a five-
       year period of reporting probation.

              On September 24, 2012, [Appellant] was arrested for
       multiple firearms violations after he was discovered to be
       concealing a loaded handgun in the vehicle. Because the alleged
       firearms violations would be a direct violation of [Appellant’s]
       parole in the case at docket number CP-51-CR-0007558-2007 and
       of his probation in the case at docket number CP-51-CR-0011042-
       2007, VOP proceedings were initiated in each case. Both of these
       matters were transferred to the undersigned judge under the First
____________________________________________


1 Appellant properly filed separate notices of appeal in each case. See
Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (holding that “the
proper practice under [Pa.R.A.P.] 341(a) is to file separate appeals from an
order that resolves issues arising on more than one docket”). We consolidate
his appeals herein.


                                           -2-
J-S74004-19
J-S74005-19

     Judicial District’s Focused Deterrence Program.1 The [c]ourt held
     a hearing pursuant to Commonwealth v. Kates, 305 A.2d 701
     (Pa. 1973) (“Daisey Kates hearing”)[,] on September 3, 2013, and
     found [Appellant] in direct violation of his parole and probation in
     the above cases and therefore revoked both. That same day, the
     [c]ourt sentenced [Appellant] to back[-]time for the parole
     violation case, while continuing sentencing for the probation
     violation case. On November 14, 2013, the [c]ourt resentenced
     [Appellant] to 1½ to 5 years[’] incarceration, to be followed by 3
     years[’] reporting probation, for the probation violation case.
     [Appellant] filed a motion for reconsideration of sentence, which
     the [c]ourt denied on April 10, 2014. Rania Major, Esquire[,]
     represented [Appellant] at VOP proceedings, sentencing, and on
     post-sentence motions.       On May 15, 2014, Ms. Major was
     permitted to withdraw as counsel. The [c]ourt subsequently
     appointed Jennifer Ann Santiago, Esquire[,] on May 16, 2014.
        1 Focused Deterrence was a First Judicial District program
        aimed at reducing gun violence arising from gang-related
        activity.

            On appeal, Ms. Santiago filed a petition to withdraw with the
     Superior Court, along with a brief stating that the appeal was
     frivolous pursuant to Anders v. California, 386 U.S. 738
     (1967)[,] and Commonwealth v. Santiago, 978 A.2d 349 (Pa.
     2009). On April 14, 2015, the Superior Court affirmed the
     judgment of sentence and granted counsel’s petition to withdraw,
     agreeing that the appeal was wholly frivolous. [Commonwealth
     v. Thompson, 121 A.3d 1131 (Pa. Super. 2015) (unpublished
     memorandum).]

            On May 11, 2015, [Appellant] filed a pro se petition under
     the [PCRA]…. On April 18, 2018, David S. Rudenstein, Esquire[,]
     was appointed to represent [Appellant]. … [Attorney] Rudenstein
     subsequently … filed an amended PCRA petition (“Amended
     Petition”) on August 24, 2018, claiming that VOP counsel was
     ineffective for failing to object to [Appellant’s] VOP cases being
     placed in the Focused Deterrence Program because the program
     violated [Appellant’s] rights to equal protection and due process.
     Amended Petition at ¶ 15. On February 8, 2019, the [c]ourt ruled
     that the claim set forth in [Appellant’s] petition was without merit.
     That day, pursuant to Pa.R.Crim.P. 907, the [c]ourt issued notice
     of its intention to dismiss the petition without a hearing (“907
     Notice”). On March 22, 2019, the [c]ourt formally dismissed
     [Appellant’s] PCRA Petition.

                                     -3-
J-S74004-19
J-S74005-19


PCRA Court Opinion (PCO), 6/26/19, at 1-3.

      Appellant filed timely notices of appeal in each of his underlying cases,

and he complied with the PCRA court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The PCRA court filed a Rule

1925(a) opinion on June 26, 2019. Herein, Appellant states two issues for our

review:

      I. Did the PCRA [c]ourt err when it denied relief and dismissed the
      PCRA [p]etition even though []Appellant received ineffective
      assistance of trial/hearing and appellate counsel, where trial
      counsel should have objected to the case being placed in the
      Focused Deterrence Program, as it violated law, and where
      appellate counsel filed an Anders Brief with the Superior Court of
      Pennsylvania?

      II. Did the PCRA [c]ourt err when it denied relief and dismissed
      the PCRA [p]etition even though the case should have been
      remanded to the courtrooms of the two Judges who originally had
      jurisdiction in Appellant’s matters, as both were/are still sitting
      judges in the Court of Common Pleas?

Appellant’s Brief at 3. Appellant’s arguments in support of these issues are

related and, therefore, we will address them together.

      Preliminarily, we observe that,

      “[o]n appeal from the denial of PCRA relief, our standard and
      scope      of review is  limited    to   determining       whether
      the PCRA court’s findings are supported by the record and without
      legal error.” Commonwealth v. Edmiston, 65 A.3d 339, 345
      (Pa. 2013) (citation omitted). “[Our] scope of review is limited to
      the findings of the PCRA court and the evidence of record, viewed
      in the light most favorable to the prevailing party at
      the PCRA court level.” Commonwealth v. Koehler, … 36 A.3d
      121, 131 ([Pa.] 2012) (citation omitted). “The PCRA court’s
      credibility determinations, when supported by the record, are
      binding on this Court.” Commonwealth v. Spotz, … 18 A.3d
      244, 259 ([Pa.] 2011) (citation omitted). “However, this Court


                                     -4-
J-S74004-19
J-S74005-19

      applies a de novo standard of review to the PCRA court’s legal
      conclusions.” Id.

Commonwealth v. Medina, 92 A.3d 1210, 1214–15 (Pa. Super. 2014) (en

banc).

      Additionally, where, as here, a petitioner claims that he received

ineffective assistance of counsel, our Supreme Court has stated that:

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the “[i]neffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-
      determining process that no reliable adjudication of guilt or
      innocence could have taken place.”             Generally, counsel’s
      performance is presumed to be constitutionally adequate, and
      counsel will only be deemed ineffective upon a sufficient showing
      by the petitioner. To obtain relief, a petitioner must demonstrate
      that counsel’s performance was deficient and that the deficiency
      prejudiced the petitioner. A petitioner establishes prejudice when
      he demonstrates “that there is a reasonable probability that, but
      for counsel’s unprofessional errors, the result of the proceeding
      would have been different.” … [A] properly pled claim of
      ineffectiveness posits that: (1) the underlying legal issue has
      arguable merit; (2) counsel’s actions lacked an objective
      reasonable basis; and (3) actual prejudice befell the petitioner
      from counsel’s act or omission.

Commonwealth v. Johnson, 966 A.2d 523, 532-33 (Pa. 2009) (citations

omitted).

      Presently,   Appellant   contends   that   his   trial/VOP   counsel   acted

ineffectively by not objecting to each of his cases “being listed before [a new

judge] in the Focused Deterrence Program instead of going before each of the

original judges[,] for each of the violations, separately.” Appellant’s Brief at

9. Appellant insists that the transfer of his cases violated the mandate of

Pa.R.Crim.P. 700(A) that, “the judge who presided at the trial or who received


                                     -5-
J-S74004-19
J-S74005-19


the plea of guilty or nolo contendere shall impose sentence unless there are

extraordinary circumstances which preclude the judge’s presence.” Appellant

also claims that his appellate counsel was ineffective for filing an Anders brief

on direct appeal from his VOP sentences, rather than raising a claim that Rule

700 was violated.

       We begin by noting that, according to the PCRA court, the only claim

presented in Appellant’s petition was an assertion that his trial/VOP counsel

was ineffective for not objecting to the transfer of Appellant’s cases to the

Focused Deterrence Program.2 Thus, Appellant waived his contention that his

appellate counsel acted ineffectively.           See Pa.R.A.P. 302(a) (“Issues not

raised in the lower court are waived and cannot be raised for the first time on

appeal.”).3
____________________________________________


2 We cannot verify whether the PCRA court is correct in its characterization of
Appellant’s petition, as that document is not contained in the certified record
that was electronically filed with this Court. However, we note that Appellant
raises no objection to the court’s description of the claim presented in his
petition. Additionally, “[i]t is well[-]settled that the [a]ppellant bears the
burden of ensuring a completed record.” Commonwealth v. Dunkle, 932
A.2d 992, 996 (Pa. Super. 2007) (citation and footnote omitted).
Consequently, we accept the court’s statement that Appellant set forth in his
petition only a claim of trial/VOP counsel’s ineffectiveness.

3 In any event, we would reject this ineffectiveness claim. In arguing that his
appellate counsel should have challenged the transfer of his cases to the
Focused Deterrence Program as violating Rule 700, Appellant relies on
Commonwealth v. McNeal, 120 A.3d 313 (Pa. Super. 2015) (holding that
the transfer of McNeal’s VOP hearing from the judge who presided over his
trial and sentencing, to the judge overseeing his new charges, violated Rule
700, as the basis for the transfer was mere convenience, and not an
‘extraordinary circumstance’). Appellant also improperly relies on our non-



                                           -6-
J-S74004-19
J-S74005-19


       In regard to Appellant’s assertion that his trial/VOP counsel acted

ineffectively by not objecting to the transfer of his cases to the Focused

Deterrence Program, the record clearly belies this claim. As the PCRA court

points out, VOP counsel did object - at length - to Appellant’s cases being

placed in the Focused Deterrence Program. See PCO at 5 (citing N.T., 9/3/13,

at 6-17; N.T., 11/14/13, at 7-27).             Counsel also “raised and extensively

briefed the issue in [Appellant’s] motion for reconsideration of sentence.” Id.

(citing Appellant’s Post-Trial Motion for Reconsideration, 11/25/13, at 3-5,

10). We agree with the PCRA court that, “VOP counsel could not have been

ineffective for failing to raise a claim that she did, in fact, extensively raise in

the VOP court.”       Id.    Moreover, Appellant makes no attempt to explain

how/why counsel inadequately raised this issue. Instead, he simply states

that counsel “should have raised an objection” and her “[n]ot objecting was




____________________________________________


precedential decision in Commonwealth v. Smith, No. 88 EDA 2017,
unpublished memorandum (Pa. Super. filed Oct. 31, 2017) (determining that,
under McNeal, Smith’s selection for the Focused Deterrence Program was not
an ‘extraordinary circumstance’ permitting the transfer of his case under Rule
700). See 210 Pa.Code § 65.37 (“An unpublished memorandum decision filed
prior to May 2, 2019, shall not be relied upon or cited by a Court or a party in
any other action or proceeding,” except in limited circumstances). Notably,
however, both McNeal and Smith (which, again, is not binding precedent)
were both filed after we affirmed Appellant’s judgment of sentence. Our
Supreme Court has held that “[c]ounsel cannot be deemed ineffective for
failing to predict developments or changes in the law.” Commonwealth v.
Gribble, 863 A.2d 455, 464 (Pa. 2004) (citation omitted).



                                           -7-
J-S74004-19
J-S74005-19


ineffective.” Appellant’s Brief at 9. Because counsel did object, Appellant’s

argument fails to overcome the presumption that counsel acted effectively.4

       Order affirmed.

       Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/20




____________________________________________


4 In any event, we note that, according to the PCRA court, Appellant “has fully
served his parole violation sentence at docket number CP-51-CR-0007558-
2007….” PCO at 6 n.3. Thus, even if his ineffectiveness claims were
meritorious, he would be ineligible for PCRA relief in that case. See 42 Pa.C.S.
§ 9543(a)(1)(i) (directing that, to be eligible for PCRA relief, the petitioner
must be currently serving a sentence of imprisonment, probation, or parole
for the crime). The PCRA court also noted that in the case docketed at CP-
51-CR-0011042-2007, Appellant is currently serving probation and, “on
August 23, 2018, the supervision of [his] probation was transferred back to
Judge Means with the agreement of all parties.” PCO at 6 n.3.


                                           -8-
J-S74004-19
J-S74005-19




              -9-